Citation Nr: 1446946	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-13 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for radiculopathy of the right lower extremity due to DJD of the lumbar spine.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for DJD of the left shoulder.

8.  Entitlement to service connection for DJD of the right shoulder.

9.  Entitlement to service connection for DJD of the cervical spine.


REPRESENTATION

Appellant represented by:		Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971 and from February 1991 to April 1991, with over thirty years of service in Oklahoma Air National Guard and the U.S. Air Force Reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  At the hearing, she submitted additional evidence with a waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).

During the June 2014 hearing, the Veteran raised the issues of service connection for the left lower extremity and the upper extremities.  As the Board cannot take original jurisdiction of these claims they are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for bilateral carpal tunnel syndrome, tinnitus, hypertension, radiculopathy of the right lower extremity, migraine headaches, and DJD of the cervical spine are REMANDED to the AOJ.


FINDING OF FACT

DJD of the shoulders and lumbar spine are related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for DJD of the lumbar spine have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for DJD of the left shoulder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for DJD of the right shoulder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for DJD of the lumbar spine and shoulders, which she relates to the physical rigors of her military service.  

Service personnel records show that, in addition to her periods of active service, the Veteran served on active duty for training (ACDUTRA) for at least two months per year for most years over a 30-year period.  

The Veteran's military occupational specialty was nursing.  The Veteran submitted a video and photographs depicting the physical rigors of her service: carrying injured soldiers through obstacle courses and harsh terrain, lifting heavy equipment, and constructing hospitals in the battlefield.  One video appears to show the Veteran incurring a shoulder injury during an exercise where she was to resist several arresting male soldiers. 

The medical evidence of record illustrates a longstanding history of back and shoulder problems throughout the Veteran's 30-year military career.

In 1969, she sustained back and shoulder injuries when a wall collapsed on her, covering and burying her.  In 1986, the Veteran sustained left shoulder tendonitis when she fell down the stairs at military indoctrination for medical service officers school in Sheppard Air Force Base.  In March 1996, the Veteran was treated for left shoulder impingement syndrome and bursitis.  The treating clinician noted that injuries from the 1986 fall were exacerbated during ACDUTRA.  In August 2002, the Veteran incurred a right shoulder rotator cuff injury in the line of duty.  In March 2008, DJD of the lumbar spine was diagnosed.

The Veteran was given numerous physical profiles due to her lumbar spine and shoulder injuries, including for the shoulders in April 1996, and for the spine and shoulder in December 2009.

In October 2008, the former commander of the 138th Medical Squadron, who served with Veteran for 20 years, opined that the Veteran's current spinal and shoulder disabilities are related to her active duty service during Operation Desert Storm.  The rationale was that the Veteran's primary duties were to build a field hospital and care for wounded soldiers.  She worked in the medical/surgical unit, which required repeatedly lifting and turning patients.

In February 2011, a VA examiner opined that the Veteran's current right shoulder disability is not related to her military service.  The rationale was that there was no continuity of treatment between an August 2002 rotator cuff injury and the current right shoulder DJD.  

The Veteran contends that the February 2011 VA examination was inadequate for several reasons, including because (i) the examiner did not examine the Veteran's shoulder when the examination report indicates that she did and (ii) the examiner did not review medical evidence that the Veteran submitted.  

The Board finds that the medical evidence that the Veteran submitted shows continuous shoulder problems.  As the absence of such evidence was the very basis for the examiner's unfavorable opinion, the February 2011 is afforded no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, [and] sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

In June 2014, a private physician opined that the 1969 injury initiated the Veteran's current shoulder and back disabilities.  The rationale was that the 1969 injury caused significant straining of the muscles, tendons, and ligaments of the shoulders and back.  The physical duties of the Veteran's service caused additional straining that caused continued tightness of the strained paraspinous muscles of the cervical, thoracic, and lumbar spine, which, in turn, caused increased pressure on the discs of her cervical, thoracic, and lumbar spine.  This increased pressure led to protrusion and narrowing of the spinal discs causing traumatic arthritis, which has required surgical intervention.

In June 2014, the Veteran's treating spinal surgeon opined that her current lumbar spine disability is due to cumulative trauma related to the Veteran's military service.  The rationale was that the Veteran's duties required heavy lifting, carrying equipment, and bending that resulted in trauma to the lumbar spine.  

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

As to the first requirement, the Veteran has current diagnoses of DJD of the shoulders and lumbar spine.

As to the second requirement, the Board finds that the cumulative effect of the Veteran's physically demanding military duties were tantamount to an in-service injury, including during her periods of active service and her many periods of ACDUTRA.

As to the third element, the Board finds that the competent medical evidence of record unanimously supports a nexus between the Veteran's current shoulder and spine disabilities and the physical demands of her 30-year military career.  The favorable medical evidence of record includes the opinions of a medical professional who served with the Veteran for over 20 years, the Veteran's current physicians, and the Veteran, who possesses extensive experience in military occupational health.  Each opinion is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez, 22 Vet. App. at 295.  They are afforded significant probative value.

As all of the elements to substantiate the three claims are met, the Board concludes that service connection for DJD of the shoulders and lumbar spine is warranted.


ORDER


Service connection for DJD of the lumbar spine is granted.

Service connection for DJD of the left shoulder is granted.

Service connection for DJD of the right shoulder is granted.
REMAND

In December 2008, the RO denied the Veteran's claims of service connection for, inter alia, bilateral carpal tunnel syndrome, tinnitus, hypertension, radiculopathy of the right lower extremity, migraine headaches, and DJD of the cervical spine.

In August 2009, the Veteran submitted a notice of disagreement (NOD) as to all issues in the December 2008 decision.  A statement of the case (SOC) is required when a claimant files an NOD with a determination.  38 C.F.R. § 19.26 (2014).  Although an SOC was issued for the three claims decided above, to date, no SOC has been furnished regarding the other six issues.  Because the NOD placed the issues in appellate status, the matters must be remanded for the AOJ to issue an SOC as to the six issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following actions:

Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2014) regarding the issues of entitlement to service connection for bilateral carpal tunnel syndrome, tinnitus, hypertension, radiculopathy of the right lower extremity, migraine headaches, and DJD of the cervical spine.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should any of these issues be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


